COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-365-CV

MELANIE GRAY, INDIVIDUALLY AND 	APPELLANT

AS PERSONAL REPRESENTATIVE OF 

THE ESTATE OF VERNON GRAY, AND 

AS NEXT FRIEND OF ADRIAN GRAY, A MINOR



V.



ARMCO, INC. D/B/A A K STEEL CORP., 	APPELLEES

A K ASSET MANAGEMENT COMPANY 

AND A K S INVESTMENTS, INC.

----------

FROM THE 235
TH
 DISTRICT COURT 
OF COOKE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 11, 2008, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED:  February 14, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.